Citation Nr: 0621425	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  96-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for a psychiatric 
disorder to include Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran was in the National Guard from August to October 
1953 and served on active duty from October 1953 to October 
1956.  He apparently was in the National Guard from October 
1956 to November 1957.  He is shown to have been in the 
National Guard from January 1960 to January 1963 and was in 
reserve duty status on December 11, 1960.  

The claim of entitlement to service connection for residuals 
of a back injury is before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a May 2000 decision, the Board 
reopened the veteran's claim for entitlement to service 
connection for residuals of a back injury, which had 
previously been denied by the Board in 1994, and denied 
service connection on the merits.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  On March 9, 2001, the Secretary of Veterans Affairs 
and the veteran's representative filed a Joint Motion for 
Remand and to Stay Further Proceedings, which requested that 
the portion of the Board decision that denied the claim on 
the merits be vacated due to the Court's decision in Holliday 
v. Principi, 14 Vet. App. 280 (2001), pertaining to the 
Veterans Claims Assistance Act of 2000.  In March 2001, the 
Court granted the Joint Motion, vacated that part of the 
Board decision that denied service connection for a back 
injury, and remanded the case to the Board.  In December 
2001, the Board remanded the claim of entitlement to service 
connection for residuals of a back injury back to the RO to 
cure a procedural defect and for additional evidentiary 
development.  

The issue of entitlement to service connection for PTSD comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2005 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2005, a statement of the 
case was issued in August 2005 , and a substantive appeal was 
received in November 2005. 

On his VA Form 9 which was received at the Board in November 
2005, the veteran requested to attend a hearing to be 
conducted by a Veterans Law Judge in Washington, D.C.  In a 
March 2006 statement, veteran withdrew his request for a 
Board hearing.  

Copies of certain medical documents were received at the 
Board in March 2006.  However, these appear to be duplicate 
copies of evidence already reviewed and considered by the RO.  
Therefore, a waiver of preliminary RO review is not 
necessary. 

In May 2006, the veteran submitted a written request to 
appoint a new representative.  However, his request was 
received more than 90 days after he was notified that his 
appeal was being certified to the Board.  His request for a 
change in representative did not set forth any reason for the 
change.  The Board must therefore find that he has not shown 
good cause for the request to change representatives and his 
request is denied pursuant to 38 C.F.R. § 20.1304 (2005).  
The matter of a change in representation is hereby referred 
to the RO pursuant to 38 C.F.R. § 20.1304 for action in 
connection with the issue being remanded. 

The issue of entitlement to service connection for a 
psychiatric disorder to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The December 1960 back injury during the veteran's active 
duty service was acute in nature and resolved without leaving 
chronic residual disability. 

2.  The veteran's current chronic back disability is not 
causally related to his active duty service, but instead is 
related to post-service injury or injuries.




CONCLUSION OF LAW

Chronic back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A.  §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that VCAA notice 
requirements have been met in relation to the issue of 
entitlement to service connection for a back disability.  

Specifically, a December 2002 VCAA letter informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board also 
notes that the December 2002 VCAA letter explicitly notified 
the appellant of the need to provide any relevant medical or 
lay evidence pertaining to the back claim that was not 
already of record.  The Board believes that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  The RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
The veteran has had the opportunity to furnish additional 
evidence in response to the December VCAA notice letter, and 
the record shows that additional evidence has in fact been 
received.  Moreover, subsequent to the VCAA notice letter, 
the RO reviewed the record and readjudicated the back injury 
issue.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claim for service connection for a back 
disability, but he was not provided with notice of the types 
of evidence necessary to establish a disability rating for 
his back claim or effective dates for the back claim.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for a back disability, any 
questions as to the appropriate disability rating and/or 
effective date to be assigned are rendered moot.  The Board 
further notes that the veteran's status as a veteran has 
never been contested.  VA has always adjudicated his claims 
based on his status as a veteran as defined by 38 C.F.R. 
§ 3.1.  

The Board finds that VCAA notice requirements have 
effectively been met.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with VCAA assistance provisions.  The record demonstrates 
that that all VA records have been obtained, and it appears 
that all available private records identified by the veteran 
have also been made of record.  Further, the veteran has been 
afforded an appropriate VA examination and a medical opinion 
has been obtained.  Under the facts of this case, the Board 
concludes that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

The Board also observes that the veteran is represented by 
legal counsel, and it does not appear that the veteran's 
representative has identified any VCAA deficiencies which 
must be corrected before proceeding to consideration of the 
merits of the back injury issue. 

Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); see also 38 C.F.R. 
§ 3.6(a).  Active duty for training includes full-time duty 
performed by members of the National Guard of any State.  38 
C.F.R. § 3.6(c)(3) (1999).


Analysis

The veteran has claimed that he injured his low back in 
December 1960 when the armored personnel carrier he was 
driving struck a rock, suddenly stopping.  The fact that the 
veteran was involved in the accident as described is 
undisputed.  A Medical Record of Injury and Treatment, 
associated with the claims file indicates that the veteran's 
vehicle hit a slab of cement, suddenly shifting the vehicle 
and causing the vehicles back rest to strike the veteran 
across his back below the shoulder blades.  The document 
indicates that the veteran was complaining of back pain which 
had been present since the accident.  A physician annotated 
the document to indicate that the veteran had tenderness over 
the muscles at the inferior angle of the left scapulae 
without crepitation.  The diagnosis was contusion of the 
chest and treatment consisted of hot compresses.  

Clinical records dated in February 1961 indicate that the 
veteran complained of low back pain which had persisted for 
three weeks after an injury a December 1960 injury.  The pain 
then recurred in the lumbar spine and had persisted since 
then.  A separate record dated 14 days later appears to refer 
to chronic lumbosacral spine sprain.  A February 1961 X-ray 
of the lumbosacral spine was interpreted as revealing an 
essentially normal lumbar spine.  In March 1961, it was noted 
that the veteran had improved and that he was being taught 
back exercises.  

In a February 1961 statement, the veteran reported that he 
was injured in December "1961" while driving an armored 
personnel carrier.  A medical examination showed a contusion 
of the chest.  

A February 1961 statement from the veteran's commanding 
officer states that the veteran was injured in an A. I. V. 
accident an December 11, 1960.  The veteran was examined at 
an out-patient clinic.  The extent of his injuries as 
reported by an attending physician included a contusion of 
the chest.  The veteran was treated with hot treatments and 
returned to his unit the same day.  

A line of duty determination dated in February 1961 found 
that the veteran sustained a contusion to the chest in 
December 1960 while driving an A.I.V. M-75 and that the 
accident occurred in the line of duty.

Additionally, there are lay statements of record which attest 
to the in-service accident.  In a July 1998 statement, S.J.D. 
reported that he knew that the veteran was involved in an 
armored personnel carrier accident which involved his back.  
A lay statement from the veteran's brother, dated in August 
1998, indicates that in December 1960 the brother was 
assigned to the same National Guard unit as the veteran and 
that the brother learned that the veteran was in an armored 
personnel carrier accident the day it happened in December 
1960.  It was further noted that the veteran was treated for 
a back injury for approximately three months at Norton Air 
Force Base.

As noted above, the fact that the veteran injured his back 
during active duty is not in dispute.  The Board finds, 
however, that the veteran's must be denied as the 
preponderance of the evidence demonstrates that his current 
back disability is due to post-service accidents which 
occurred many years after his discharge from active duty and 
there is no continuity of symptomalogy from the time of the 
original in-service injury to the post-service industrial 
accidents.  

After 1961, there are no medical records demonstrating the 
presence of a back disability until 1977.  The veteran has 
alleged that he received post-service treatment from Kaiser 
for several months.  

An April 1977 record from San Bernardino Community Hospital 
includes the statement that the veteran was injured while 
working on a furnace when a torque wrench broke and he fell 
and injured the left side of the hip and leg.  The impression 
was injury to the buttocks.  This record was attached to a 
medical opinion dated in May 2003.  

Beginning in 1983 until approximately 1985, there is 
objective evidence of record indicating that the veteran 
consistently reported that he injured his back in 1977 and 
competent evidence of record which documented back problems 
in 1983.  There is also evidence of record indicating that 
the veteran received workman's compensation for the 1977 
accident.  

The veteran reported to the State Department of 
Rehabilitation that he injured his back in 1977 when he was a 
first helper at Griffin Wheel Company.  He reported that he 
fell over backward when a wrench he was pulling on broke.  
This document is undated.  

A letter dated in April 1983, from Ray L. Foster, M.D., 
reveals that the veteran complained of pain in the lumbar 
spine and down into the buttocks.  The veteran dated the 
onset of the pain to an industrial accident which occurred on 
April 21, 1977, when a torque wrench he was using broke and 
he fell onto his back.  The diagnosis was osteoarthritis of 
the lumbar spine.  By the veteran's own admission, his back 
pain began at that time.  

A June 1983 Situational Assessment Final Report from Goodwill 
Industries includes a diagnosis of osteoarthritis of the 
lumbar spine.  It was noted that, in addition to the 
osteoarthritis, the veteran reported that he had an 
appendectomy in 1952 and a broken rib cage in 1981.  The 
veteran did not report the presence of an in-service injury 
at that time despite the fact that he referenced medical 
treatment which occurred prior to and subsequent to the 
December 1960 accident.  

In July 1983, D.Clifford Ludington, Jr., M.D., reported he 
had examined the veteran the same month.  It was noted that 
the veteran injured his back on the job in April 1977 when he 
was pulling on a torque wrench that broke and he fell on his 
back.  He received compensation for this injury.  In regard 
to his past medical history, it was noted the veteran injured 
his ribs in 1981 and was not fully recovered at the time of 
the examination.  In 1968 or 1969, he had sustained an 
industrial injury to the back.  He reported having received 
medical care, with full recovery.  In 1977, he injured his 
back throwing 50 pound sacks into a furnace.  In September 
1978, he again re-injured his back at work.  The pertinent 
impression was lumbosacral spine with evidence of lumbar 
sprain and rather marked spondylitis at multiple levels.  The 
Board finds it very probative that the veteran provided a 
history of prior back injuries but only going back to 1968 or 
1969 without any reference to an in-service injury.  If there 
was a chronic back injury which was in existence from the 
time of his in-service accident, the Board can find no reason 
why the veteran would not have reported its existence at this 
time, especially if it was as chronic as the veteran has 
alleged.  

At the time of a December 1983 psychological evaluation, it 
was noted that it was during the veteran's employment as a 
furnace operator that he fell on his back and sustained the 
injuries described in his medical records.  

In a December 1983 report of an independent medical 
examination, Stefan K. Haller, M.D., reported that the 
veteran was injured when he slipped on some wet stairs and 
landed on his right rib cage.  It was noted that, since the 
accident, the veteran had continuing low back pain which had 
been present from a prior injury.  Regarding the veteran's 
past medical history, it was noted that he had injured his 
back, right shoulder, elbow and knee in April 1977 when the 
torque wrench he was using broke causing the veteran to fall 
on his back.  The veteran reportedly had re-injured his back 
in 1978 helping a stock clerk lift some boxes.  It was also 
noted that the veteran reported a burn on his arm in 1977, a 
right ankle sprain in 1976 and an appendectomy at the age of 
16 or 17.  He denied any other surgery or injuries.  It was 
observed that the veteran was a very disorganized historian 
despite his notes and made many mistakes in the retrieval of 
his historical data.  The pertinent impressions were very 
mild spurring in the mid thoracic spine as well as mild 
hypertrophic changes at the L3-L4 and L2-L3 levels.  Mild 
osteoarthritic changes were also present at the L5-S1 level.  
No other major abnormalities were noted.  The lumbosacral 
spine had a good range of motion.  It was opined that X-ray 
findings in the low back were consistent with degenerative 
arthritis due to the veteran's age.  It was also opined that 
there was no disabling independent progression either by the 
veteran's age or caused by the previous back injury.  The 
physician found that the veteran's subjective complaints were 
not commensurate with the objective clinical findings.  The 
Board finds this evidence documents a 1977 back injury.  

In February 1984, the veteran submitted a claim for 
nonservice-connected pension.  At that time, he reported 
problems with a back injury, arthritis, a painful right 
shoulder, arm and knee and residuals effects of broken ribs.  
He denied any treatment received for the disabilities while 
he was on active duty.  He did not reference his active duty 
service with regard to the back injury.  The Board finds it 
significant that the veteran did not claim that his back 
disability was due to active duty at that time.  The veteran 
was aware of service-connected benefits which are available 
to veterans as demonstrated by his prior filling of a claim 
for service connection for enteritis in the 1950's.  The 
Board finds this lack of a mention of the in-service injury 
supports its finding that the veteran did not have chronic 
back problems from the time of his discharge until the 1977 
accident and that the veteran, himself, did not believe at 
that time that he had a back disability which was due to 
active duty.   

The report of an April 1984 CT scan examination of the 
lumbosacral spine includes impressions of mild diffuse 
bulging of the disc at L3-4, mild degenerative changes at L3- 
4 and L4-5, and mild to moderate congenital spinal stenosis.

In an Attending Physician's Statement of Disability 
associated with the claims files in April 1985, it was noted 
on the form the veteran was last seen in February 1985.  The 
diagnosis was degenerative arthritic changes with subjective 
symptoms of severe pain from the neck to legs.  Objective 
findings were sclerosis of both sacroiliac joints and 
osteoarthritic spurs.  Reportedly, the symptoms first 
appeared or the accident occurred on April 21, 1977.  The 
author of the statement was George A. Hutchful, M.D.  It was 
specifically noted that the veteran had never had the same or 
similar condition.  This notation weighs heavily against a 
finding of continuity of symptomalogy from the time of the 
in-service injury.  

The report of a July 1985 VA orthopedic examination reflects 
that the veteran was complaining of pain in the lower lumbar 
spine area, with pain radiating down both gluteal areas.  He 
was also complaining of pain in the cervical spine and in the 
neck.  He reported that he fell off a furnace at work in 1977 
and had received Workers' Compensation for the injury.  The 
diagnosis was ruptured lumbar disc L2-L3, L3-L4, L4-L5 as 
shown on X- ray.  The veteran's representative has argued 
that the examiner's annotation in this report that the 
examination would be limited to the area that the veteran was 
complaining of "essentially the area which the patient has 
been recognized for service connected injury of the lower" 
should be accorded probative weight.  The Board notes, 
however, that the question of whether an injury is service-
connected is an adjudicative question to be answered by VA.  
The physician's annotation regarding service connection has 
no probative weight. Service connection was not in effect for 
a back injury at that time and never has been.  

A separate report of VA examination included a pertinent 
diagnosis of post-traumatic injury to the cervical and lumbar 
spine with functional limitation.  The disability was not 
linked to the veteran's active duty service.

A report from George A. Hutchful, M.D., dated in October 
1985, indicates that the physician first saw the veteran in 
February 1985 when he was complaining of severe back pain 
which radiated down to the left hip.  The history of the 
veteran's back problem was noted to date back to April 21, 
1977, when he injured his back secondary to a fall from a 
furnace.  He reported that his condition had remained 
essentially the same since the injury.  The pertinent 
diagnoses were mild degenerative disk disease of L3-4 with 
degenerative changes at L3-4 and L4-5, and moderate 
congenital spinal stenosis.  There was no mention of a prior 
back injury.  The veteran's report that his back symptomalogy 
had remained the same since April 1977 without mentioning any 
prior injury weighs against a finding of continuity of 
symptomalogy or a finding that the veteran had a chronic back 
injury while on active duty.  

The first post-service evidence of record which indicates in 
any way that the veteran had a chronic back injury as a 
result of his in-service armored personnel carrier accident 
is dated in 1990 which is almost 30 years after his discharge 
from active duty and after well documented reports of 
injuries to the back in 1977 and 1983.  

In September 1990, the veteran's submitted a statement 
indicating that he was requesting consideration for a service 
connection for residuals of injuries to his chest and back 
which occurred during his Reserve training.  

In a March 1991 statement, the veteran reported that he had, 
on a continual basis, complained about problems with his 
chest and back.  He indicated that he did not complain to 
private physicians but did complain to VA since his 
separation from active duty.  The Board notes however, that 
subsequent to the receipt of this statement, the veteran has 
not indicated any further that he had complained on a 
continual basis to VA since the time of his discharge.  His 
allegations weigh against a finding of service connection for 
a back disability based on this discrepancy in his report of 
medical history.  In November 1991, the RO requested that the 
veteran identify with specificity where he received treatment 
from VA for his back injuries.  He replied the same month 
that he was only treated at Norton Air Force Base for the 
injuries which records appeared to be missing.  He indicated 
that all other treatment records had been received by VA.  
The Board notes that there are military records associated 
with the claims file documenting some post-accident treatment 
rendered for the back injury.  The veteran's inconsistent 
report of treatment received for his back injury in the early 
1960's leads the Board to place reduced probative value on 
the veteran's current statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999). 

In a December 1993 statement from the veteran, he indicates 
that his military records failed to demonstrate that he 
continued to receive physical therapy at Norton Air Force 
Base after his initial injury.  The Board notes that there 
are records associated with the claims files which 
demonstrate post-accident treatment.  The claim is being 
denied due to the fact that there is a lack of continuity of 
symptomalogy from the time of the veteran's discharge until 
the documented 1977 accident and the veteran's own 
contemporaneous statements in the early 1980's all indicate 
that his current back injury began in 1977.  

A private Computed Tomography (CT) examination of the lumbar 
spine was conducted in April 1995.  A remote history of motor 
vehicle accident was referenced.  The impression from the 
examination was mild degenerative changes in the lumbar spine 
without evidence of lumbar stenosis.  A CT scan of the 
cervical spine was also conducted.  It was noted that the 
veteran provided no history of trauma to the cervical spine.  
The CT was interpreted as revealing advanced degenerative 
changes in the left facet joint at level C3-4, resulting in 
moderate narrowing of the left neural foramen at that level.  
The changes were opined to be probably secondary to previous 
trauma at that level.  The Board notes that, while the 
veteran reported a remote injury to the lumbar spine due to a 
motor vehicle accident, no findings associated with trauma 
were made.  However, while the veteran did not report any 
history of trauma to his cervical spine, changes were found 
which appeared to be secondary to trauma at that level.  The 
cervical spine trauma was not linked to the veteran's active 
duty service.  

Beginning in October 1995 and thereafter, there are clinical 
records and letters prepared by VA and private physicians 
which link the veteran's current back disability to the in-
service accident. 

A clinical record dated in October 1995 from A. A. Gonzaga, 
M.D. who is a VA physician, includes the notation that there 
was positive documentation from February 1961 and March 1961 
for chest contusion and low back pain while the veteran was 
in service.  It was opined that the increasing back and neck 
pain may be related to the old injuries in 1960.  The veteran 
also reported that he went to Kaiser for physical therapy in 
1961-1962 after being released from the military.  The 
assessment was low back pain and neck pain probably related 
to old trauma in 1961 to the back.  In February 1999, Dr. 
Gonzaga wrote that the veteran claimed he had back pain since 
February 1961.  The physician noted that the military records 
showed the initial injury.  He opined that it was likely that 
the veteran's present back pain may be related to the initial 
injury.  He was first seen by Dr. Gonzaga in 1995.  A June 
2000 VA clinical record prepared by Dr. Gonzaga includes the 
notation that the veteran presented papers demonstrating that 
he received care in 1960 for a back injury.  The veteran had 
a subsequent accident in 1977 when he fell at work hitting 
the left side of the back.  X-ray films at that time revealed 
some degenerative joint disease changes in the acetabulum.  
The assessment was low back pain with a history of back 
injury in 1960 and early degenerative joint disease changes 
per X-ray report of the left acetabulum which Dr. Gonzaga 
opined may add evidence in the veteran's favor.  The 
physician also noted the fact that the veteran reported he 
did not take medication and might therefore, not seek medical 
attention as needed so the repeated documentation might not 
be present.  A clinical record dated in June 2001 from Dr. 
Gonzaga includes the assessment of recurrent backache since 
1960, most likely aggravated by the 1977 work injury.  The 
physician wrote that it was very likely that the initial 
injury in 1960 is the cause of the recurrent back pains, 
aggravated by the injury in 1977.  Also in June 2001, Dr. 
Gonzaga wrote a letter indicating that the veteran had 
documented injury to his back in December 1960 while on 
active duty.  The physician wrote that the back pain 
apparently recurred and the veteran was evaluated in February 
1961.  The physician further reported that treatments given 
at Kaiser following the veteran's discharge from active duty 
for the same complaint by history had been destroyed.  The 
veteran had an industrial injury in 1977 which likely 
aggravated his old back injury.  The physician wrote that the 
recurrent low back pain which the veteran had been 
intermittently treated through the years is likely related to 
the initial injury in 1960.  An April 2003 clinical record 
from Dr. Gonzaga indicates the veteran had an old injury 
while he was in the military but the veteran reported that 
the follow-up records were lost/burned.  The assessment was 
chronic low back pain which may be from an old injury in the 
military.  

After reviewing the above, the Board places reduced probative 
value on Dr. Gonzaga's opinions as they are based on the 
veteran's assertions of continuous back symptomalogy since 
the time of the in-service accident.  The Board finds the 
veteran's reports of his history of a back injury as provided 
to various health care providers in the 1980's affirmatively 
demonstrates that there was no such continuity of 
symptomalogy.  Furthermore, some of the information relied 
upon by the physician in forming his opinion has not been 
objectively confirmed, specifically, the fact that the 
veteran received post-service medical treatment at Kaiser for 
his back.  These records are not in the claims files.  An 
assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998).  It is further noted that not only may 
the veteran's memory have dimmed with time, but self interest 
may play a role in the more recent statements.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991); cf. Pond v. West, 12 
Vet. App. 341, 346 (1999).

In September 1999, Charles Sabbah, M.D., a private physician, 
reported that he examined the veteran, apparently in 1999, 
for low back pain, which was noted to have started after a 
military accident in 1960.  Physical examination revealed 
tenderness and spasms in the lumbosacral area.  The Board 
finds such evidence to not be probative of the issue on 
appeal.  The Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

A February 2003 clinical record from a private physician, 
Elliott Meltzer, M.D., indicates that the veteran was 
complaining of back pain which had been present for several 
years and increasing.  The assessment was back pain.  A 
February 2003 X-ray examination of the thoracolumbar spine 
which was included in Dr. Meltzer's records was interpreted 
as revealing degenerative changes consistent with the 
veteran's age.  There was no focal fracture.  A March 2003 
MRI of the lumbar spine was interpreted as revealing moderate 
broad based disc protrusion with moderate encroachment on the 
lower aspect of each neural foramina and the anterior spinal 
canal and associated with modest disc space narrowing, 
superior L5 Schmorl's node deformity and disc signal loss.  A 
June 2004 clinical record from Dr. Meltzer indicates that the 
veteran had an injury during service which was documented.  
The assessment was history of back injury in service.  In 
July 2004, Dr. Meltzer wrote that he had been the veteran's 
primary care physician for the preceding two years.  He 
reported that he was in receipt of the veteran's previous 
records that included both his military and industrial 
medical reports.  He opined that the veteran's current 
symptomalogy was the result of the natural progression of his 
initial injury during military service.  The injury the 
veteran received in the fall at his work place injured his 
hip, not his back, and had no bearing on the back problems.  
There was no doubt in the physician's mind, after reviewing 
all of the records, that the veteran was now suffering 
directly as a result of the injury that incurred during his 
military service.  In November 2004, Dr. Meltzer noted that a 
psychiatrist found that the veteran had some mental problems 
but did not believe that the veteran was malingering or lying 
about his back condition.  The Board finds reduced probative 
value is to be accorded Dr. Meltzer's opinions.  The 
physician does not address the fact that X-ray examination 
reports included in his records were interpreted as 
indicating that changes in the thoracolumbar spine were 
consistent with the veteran's age and not with trauma.  He 
does not address the fact that there is a lack of continuity 
of symptomalogy between the time of the veteran's discharge 
and the 1977 accident as documented in the 1980's records 
which are based on the veteran's own self-reported history.  
The fact that Dr. Meltzer opined that the fall at the 
veteran's work place injured his hip and not his back is not 
supported by the prior records dated in the 1980's which all 
indicate problems with the veteran's back as a result of the 
fall.  Dr. Meltzer also did not provide any reasons upon 
which his opinions were based other than the fact, that in 
his opinion, the injury the veteran incurred as a result of 
his fall at the work place injured the hip and not the back.  
Furthermore, the physician did not provide any information 
regarding continuity of symptomalogy from the time of the in-
service accident but it is assumed that he was basing his 
opinion, at least in part, on the veteran's reports of 
continued problems with his back since the in-service 
accident which reports the Board has found to be inconsistent 
with contemporaneous evidence of record.  

In May 2003, a private physician, Neil G. Johnson, M.D., 
wrote that he had reviewed cervical and lumbar spine X-rays 
conducted in May 2003 as well as a single record from the San 
Bernardino Community Medical Hospital that indicates the 
veteran sought treatment after a torque wrench broke while he 
was working on a furnace and he fell and injured his left 
side of the hip and leg.  Dr. Johnson noted that the reported 
injury was described as to the buttocks on the left and the 
perineum.  It was the physician's opinion, after a review of 
the above records, that there was no back injury involved but 
rather the veteran injured his butt and hip.  The physician 
noted that, by his own statement the only back injury the 
veteran had was when he was injured driving an armored 
personnel carrier.  The physician opined that the veteran had 
a service-connected back injury.  The Board places reduced 
probative value on Dr. Johnson's opinion as it is only based 
on a single record dated in 1977 and some X-rays conducted in 
May 2003.  The physician's opinion does not account for the 
numerous medical records dated in the 1980's which indicate 
that the veteran did, in fact, experience back problems as a 
result of the 1977 accident.  These records were also based 
on the veteran's self-reported medical history but this 
history was provided prior to the time when there was the 
chance for pecuniary gain based on advancing a theory of an 
in-service back injury causing current problems.  

The only other evidence of record which indicates that the 
veteran has a chronic back disability as a result of the in-
service accident is the veteran's own allegations and a lay 
statement from his spouse.  In a lay statement from his 
spouse dated in September 2002, she reported she was married 
to the veteran in November 1961 and had known him for 
approximately two years prior to that.  She indicated that 
she knew of the in-service injury to the veteran's back and 
observed that he continued to have back problems which 
increased after his work accident in 1977.  The Board finds 
the veteran and his spouse are lay persons.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  They are competent 
however, to report on observable symptomatology.  see Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness).  Thus, the veteran and his spouse are competent 
to report the date of onset of his back pain but, prior to 
his submission of his original claim for service connection, 
the veteran consistently reported that his back disorder 
began after an industrial accident in April 1977.  After the 
VA claim was filed, post-service medical evidence was 
submitted indicating that the veteran attributed the 
inception of his back pain to the 1960 accident.  However, 
the Board finds more credible and more probative the 
veteran's report of the onset of back symptoms reflected in 
the medical evidence created from April 1983 to October 1985, 
prior to the submission of his original claim for 
compensation.  It is noted that not only may the veteran's 
memory have dimmed with time, but self interest may play a 
role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet.  App. 24, 25 (1991); cf. Pond v. West, 12 
Vet. App. 341, 346 (1999).  As the Court has pointed out, the 
lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997). 

There is competent evidence of record which indicates that 
the veteran's current back problems were not linked to his 
active duty service.  

In February 2002, the chief of orthopedics at a VA Medical 
Center was consulted regarding the veteran's back problems.  
It was noted that the veteran injured his back driving a 
personnel carrier.  He was taken to a base hospital where he 
received treatment for four months and was then released to 
the Reserves and was discharged in 1963.  The veteran 
thereafter worked as a crane operator and in a foundry.  He 
had not worked in 23 years because no one would hire him 
because of his back history.  X-rays were ordered.  The 
impression was that the findings that the veteran had at the 
time of the examination were consistent with his age.  There 
where no neurological findings.  X-rays showed minimal 
degenerative changes and a previous CT scan suggested a 
congenital mild spinal stenosis which would be a pre-existing 
condition.  The physician noted that spinal stenosis usually 
caused pain radiating down the lower extremities as a result 
of nerve root pressure if it was significant but there was no 
evidence of such symptomalogy in the veteran.  The physician 
noted that a review of the military records revealed that the 
veteran injured his back in December 1960 and was 
asymptomatic for three weeks and then the pain returned.  The 
diagnosis was lumbar sprain and the veteran was referred to 
orthopedics.  He was seen in March 1961 and was improved.  He 
was advised to continue back exercises.  The physician opined 
that he did not see evidence in the record of a serious 
injury or findings of ongoing impairment or evidence of 
permanent injury.  This physician provided foundation for his 
opinion based on objective medical evidence of record.  The 
Board finds it is probative.

A VA examination was conducted in January 2004.  The veteran 
reported that he injured his back driving an APC which hit a 
rock.  He began to have back pain at that time and underwent 
four months of physical therapy.  He reported he was told he 
had improved and returned to full duty.  He reported he was 
on active duty from 1953 to 1956.  He also described one work 
injury in 1977 at which time a torque wrench failed and he 
fell on his back and hip.  He reported he had left hip and 
knee pain but denied a back injury.  A review of the medical 
evidence of record was conducted.  The diagnoses were 
degenerative changes of the cervical and lumbar spine 
consistent with the veteran's age and lumbar 
musculoligamentous sprain/strain which had resolved.  The 
examiner opined that he could see no residuals from the back 
injury in 1961.  The 1961 events would have caused lumbar 
musculoligamentous sprain/strain which had gone on to 
resolution.  The examiner specifically noted that the veteran 
did not currently manifest any residuals of the back injury 
in 1961.  He opined that it was less likely than not that the 
veteran's currant back condition had its onset in service.  
The basis for the opinion was that there was no evidence of 
any fracture, herniated disc, or permanent anatomic injury 
occurring from the in-service incident.  The veteran's 
current examination did not show any evidence of neurologic 
compression and his radiographic examination showed changes 
consistent with the veteran's age.  This opinion, which is 
based on a review of evidence of record provides reasons and 
bases for the opinion.  It is accorded significant probative 
weight.  

The veteran's representative has alleged that the veteran's 
service medical records were destroyed in the fire at the 
National Personnel Records Center in 1973.  The Board notes, 
however that the issue whether the veteran received an in-
service injury to his back is without dispute in this 
decision.  The claim is not being denied based on the lack of 
an in-service injury but rather on the lack of continuity of 
symptomalogy from the time of the in-service injury to the 
time of a documented 1977 industrial accident.   

The Board finds the in-service accident was acute and 
transitory without any chronic residuals based on the 
veteran's consistently reporting from 1983 to 1985 that his 
back injury dated to 1977.  The Board finds that is 
consistently noted in the medical evidence of record dated 
from April 1983 to October 1985 that the veteran reported the 
onset of his back pain following the April 1977 industrial 
accident.  None of these medical records indicates in any way 
that the veteran injured his back in December 1960.  It was 
not until two and one half years after the veteran filed his 
original claim in September 1990 that there was any post-
service medical evidence of record referencing an in-service 
back injury.  This was included in a Social Security 
Administration record which the veteran completed himself.  
On a Reconsideration Disability Report from the Social 
Security Administration completed by the veteran in March 
1993, he reported that he injured his chest and back while 
serving in the California National Guard.  The Board's 
finding is reinforced by the fact that, when the veteran 
submitted a claim for non-service connected pension in 
February 1984, he indicated that he had problems with his 
back at that time but did not report that he had any 
treatment while on active duty nor did he indicate in any way 
that the disability was service-connected.  The Board finds 
that the veteran would have linked the disability to his 
active duty service at the time he submitted his claim for 
pension if, in fact, he believed at that time that the 
disability was related to service.  The Board notes the 
veteran had submitted a prior claim for service connection.  

The Board finds that there is no competent evidence of record 
demonstrating the presence of arthritis to a compensable 
degree within one year of discharge which would allow for a 
grant of service connection on a presumptive basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
a back disability.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determinations pursuant to 38 U.S.C.A. 
§ 5107(b).




ORDER

Service connection for a low back disability is not 
warranted.  To this extent, the appeal is denied.  


REMAND

With regard to the PTSD claim, in a March 2005 statement, the 
veteran reported his in-service stressor consisted of the 
armored personnel carrier accident which occurred in December 
1960.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The Board notes that the December 1960 accident 
has been objectively verified in the veteran's service 
medical records and service personnel records.  The veteran 
has not, however, been afforded a VA examination to determine 
if he currently experiences PTSD or any other mental disorder 
as a result of his active duty service.  The veteran's 
representative has requested such an examination and the 
Board believes that VA's duty to assist requires such an 
examination and medical opinion in this case.  

In view of the need to return the case to the RO for a VA 
examination, the Board believes it reasonable to also direct 
remedial action regarding VCAA notice as addressed by the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. Mar. 3, 2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent and etiology 
of any mental disorder(s) found on 
examination.  The examiner should inform 
the examiner that the veteran's reported 
stressor of being involved in an armored 
personnel carrier accident during active 
duty has been verified and should provide 
the details of the verified stressor.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  All necessary 
testing should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should respond 
to the following:

     a)  Is a diagnosis of PTSD 
warranted?  If so, is the PTSD related to 
the verified stressor of the armored 
personnel carrier accident in December 
1960?

     b)  Does the veteran suffer from any 
chronic acquired psychiatric disorders 
other than PTSD?  If so, when was such 
disorder or disorders first manifested?  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the benefit sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


